Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action

This action is in response to most recent papers received.
Claims 1-6 have been examined.
Information Disclosure Statement

The information disclosure statement (IDS’s) submitted was filed on January 22, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (a) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutsch Matthias, et al (EP 1 126 681 A2 hereinafter Hutsch).

As to claim 1, Hutsch teaches the invention as claimed, discloses including a data linkage system to allow data dealt by one system to be dealt by another system, comprising: an 
As to claim 2, Hutsch teaches the data linkage system according to claim 1, wherein the storage unit stores a reverse conversion rule to convert data having the standard specification to data having an individual specification, the conversion unit converts, with reference to the reverse conversion rule, the converted data having the standard specification to data having a second individual specification, and the data linkage system further comprises an output unit that outputs the converted data having the second individual specification to the another system [paragraph 0186](convert data operation is performed on the another computer system).  
As to claim 3, Hutsch teaches the data linkage system according to claim 2, wherein the storage unit stores, for each of system identifiers, the forward conversion rule and the reverse conversion rule associated with each system identifier, the acquisition unit acquires, from the one system, a system identifier of the one system and a system identifier of the another system, and the conversion unit converts, based on the forward conversion rule associated with the system identifier of the one system, the data having the first individual specification to the data having 
As to claim 4, Hutsch teaches the data linkage system according to claim 1, 2, or 3, wherein the output unit executes, based on a predetermined output timing, a real time process that immediately outputs the data having the second individual specification stored in the storage unit to the another system and a scheduled process that outputs the data having the second individual specification stored in the storage unit to the another system according to a schedule [paragraphs 0179-0189].  
As to claim 5, Hutsch teaches the invention as claimed, discloses including a data linkage method to allow data dealt by one system to be dealt by another system, comprising: an acquisition step of acquiring data having a first individual specification from the one system [paragraph 0078 (the information in the retrieve content was in a format); a conversion step of converting, with reference to a forward conversion rule, which is stored in a storage unit, for converting data having an individual specification to data having a standard specification [paragraph 00789](the retrieved content is processed by a dynamic data conversion service), the data having the first individual specification to data having the standard specification; and a storing step of storing the converted data having the standard specification into the storage unit [paragraphs 0078-0086 (dynamic filter converts the original retrieved content from a first format into a second format such that the information can be extracted and placed in the template or transformed using a stylesheet).   
As to claim 6, Hutsch teaches the invention as claimed, discloses including a data linkage program to allow data dealt by one system to be dealt by another system, the linkage program causing a processer to execute: an acquisition process of acquiring data having a first individual specification from the one system [paragraph 0078 (the information in the retrieve content was in a format); a conversion process of converting, with reference to a forward conversion rule, which is stored in a storage unit, for converting data having an individual specification to data having a standard specification [paragraph 00789](the retrieved content is processed by a dynamic data conversion service), the data having the first individual specification to data having the standard specification; and a storing process of storing the converted data having the standard specification into the storage unit [paragraphs 0078-0086 (dynamic filter converts the original retrieved content from a first format into a second format such that the information can be extracted and placed in the template or transformed using a stylesheet).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
								/THANH T NGUYEN/                                                                                                Primary Examiner, Art Unit 2448